DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a first distal plate” and “a second distal plate”. It is unclear whether applicant is attempting to recite a completely new distal plate member or if Applicant is referring to the distal plates already mentioned in claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 13-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Frank (EP 2735766).
Regarding claim 1, Frank discloses a slew drive, comprising: (a) a slew drive housing (14); (b) a worm gear (5) comprising a central threaded section; (c) a worm wheel (2) comprising worm-wheel teeth, operative to engage the central threaded section of the worm gear (seen in figures); (d) a securing device (16, 17), operative to secure the worm gear to the slew drive housing; and (e) a sensor (15, 29, 34 or 35) coupled with the securing device; wherein the sensor is configured to sense a load on the securing device in response to a torque on the worm wheel and generate a signal indicative of the torque on the worm wheel (machine translation discusses how torque could be derived from the signals).  
Regarding claim 2, Frank discloses the slew drive of claim 1, wherein the securing device is one of a distal plate (the securing device includes plates such as 18, 19), a bolt, a threaded plug, and a retaining ring.  
Regarding claim 3, Frank discloses the slew drive of claim 1, wherein the sensor is one of an electrical strain gauge (Frank describes how Strain sensors could be utilized) and an optical strain gauge.  In addition, the use of strain gauges is old and well known in the art.
Regarding claim 4, Frank discloses  the slew drive of claim 1, further comprising: (f) a control device (machine translation describes the use of a control device E or even another computer can be used to analyze the signal) coupled with the sensor; wherein the control device is configured to receive the signal from the sensor and at least one of store, analyze, and communicate the signal.  
Regarding claim 5, Frank discloses the slew drive of claim 4, wherein the control device comprises a processor (machine translation describes how the evaluation device includes computer processing technology), including a programming code stored on a storage device of said processor (since it is designed to perform specific computations it has stored code) and operable on the processor, wherein the processor further comprises an analog to digital convertor (ADC) (Frank also discloses the use of signal processing devices for said sensors), said ADC operative to digitize the signal at a sampling rate of the ADC and generate a digitized signal, and a communication module (LW) operative to 15at least one of receive and transmit radio waves, and wherein the processor is configured to at least one of store, analyze, and communicate at least one of the signal and the digitized signal (the device is already disclosed as being capable of evaluating the data from the signal of the sensor).  
Regarding claim 6, Frank discloses the slew drive of claim 5, wherein the processor is configured to transmit the at least one of the signal and the digitized signal, via the communication module, to a remote computer system (Frank discloses the possibility of using a remote computer in conjunction with the evaluation device for further processing power/capabilities).  
Regarding claim 8, Frank discloses the slew drive of claim 5, wherein the processor is configured to compute an average value of the digitized signal, indicative of an average value of the torque on the worm wheel, over a predetermined time period (frank discloses that an average value of torque could be obtained).  
Regarding claim 12, Frank discloses the slew drive of claim 5, wherein the communication module comprises at least one of a wired communication module and wireless communication module (frank discloses the possibility of using wireless transmission LW or wired).  

(a) providing a slew drive housing; (b) providing a worm gear comprising a central threaded section; (c) providing a worm wheel comprising worm-wheel teeth, operative to engage the central threaded section of the worm gear; (d) providing a securing device, operative to secure the worm gear to the slew drive housing; and (e) providing a sensor coupled with the securing device; wherein the sensor is configured to sense a load on the securing device in response to a torque on the worm wheel and generate a signal indicative of the torque on the worm wheel and according to the method of claim 13, further comprising: (f) providing a control device coupled with the sensor; wherein the control device is configured to receive the signal from the sensor and at least one of store, analyze, and communicate the signal (see the rejections provided above for claims 1 and 4).
Regarding claim 15, Frank discloses a slew drive, comprising: (a) a slew drive housing (14); (b) a first distal plate (18, 19 or 28) comprising one or more first-holes (holes for bolts seen in figures); (c) a second distal plate (27) comprising one or more second-holes (holes for bolts); (d) a worm gear (5) comprising a central threaded section (seen in figures), a first distal shaft section having a first shoulder (evident in figure 1), and a second distal shaft section having a second shoulder (evident in figures); (e) a first bearing (22) seated on the first distal shaft section and abutting the first shoulder and the first distal plate; (f) a second bearing (22) seated on the second distal shaft section and abutting the second shoulder and the second distal plate; (g) a worm wheel (2) comprising worm-wheel teeth, operative to engage the central threaded section of the worm gear;  17(h) one or more first-bolts (seen in figures but not labeled) inserted through the one or more first- holes, operative to secure the worm gear and the first bearing to the slew drive housing; (i) one or more second-bolts (seen in figures) inserted through (j) a sensor (15,29, 34, or 35) coupled with one of: (1) one of the one or more first-bolts and one or more second-bolts; and (2) one of the first distal plate and the second distal plate (coupled to the distal plates); wherein the sensor is configured to sense a load on the one of: (A) one of the one or more first-bolts and one or more second-bolts; and (B) one of the first distal plate and the second distal plate; in response to a torque on the worm wheel and generate a signal indicative of the torque on the worm wheel (machine translation describes how the sensors can sense the torque on the worm wheel).  
Regarding claim 16, Frank discloses the slew drive of claim 15, wherein the sensor is embedded in a center of the one of: (I) the one or more first-bolts and one or more second-bolts; and (II) the first distal plate and the second distal plate (fig.5, for example shows sensor 34 mounted in the center of plate 28).  
Regarding claim 17, Frank discloses the slew drive of claim 15, further comprising: (k) a control device (machine translation describes the use of a control device E which is capable of performing at least one of the functions claimed) coupled with the sensor; wherein the control device is configured to receive the signal from the sensor and at least one of store, analyze, and communicate the signal.  
Allowable Subject Matter
Claims 7, 9, 10, 11, 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656